430 F.2d 1178
Joseph ELKANICH, Appellant,v.Myrl E. ALEXANDER, Director of Bureau of Prisons and the United States, Appellee.
No. 175-70.
United States Court of Appeals, Tenth Circuit.
August 25, 1970.

Appeal from the United States District Court for the District of Kansas; Arthur J. Stanley, Jr., Judge.
Richard L. Meyer, Asst. U. S. Atty., for appellee.
Before LEWIS, Chief Judge, PICKETT, Circuit Judge, and KERR, District Judge.
PER CURIAM.


1
Appellant Elkanich was notified that the court was considering summary affirmance, and thereafter appellee filed a motion to affirm, pursuant to Rule 8 of our Revised Rules, effective January 1, 1970. Although appellant was afforded an opportunity to oppose summary affirmance, either as proposed by the court or by the appellee, he has not done so. Nonetheless, examination of the file and records in this cause prompts the conclusion that the questions presented are wholly unsubstantial and require no further argument. Accordingly, the motion of appellee is granted and the judgment of the district court is affirmed for the reasons stated in the Memorandum and Order of the district court, 315 F. Supp. 659 (D.Kan.1970).